Citation Nr: 1014600	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  05-02 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a May 2007 decision, the Board granted the Veteran an 
increased rating of 50 percent for PTSD.  In this decision 
the Board denied the Veteran's claim for an earlier effective 
date for service connection for PTSD.  The Veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In February 2009, the Court issued a memorandum 
decision which affirmed the Board's denial of an earlier 
effective date and remanded the increased rating claim to the 
Board for further adjudication.  

The Veteran appealed the Court's decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  The Federal Circuit, however, dismissed the 
Veteran's appeal for lack of jurisdiction.

In March 2010 the Veteran submitted additional pertinent 
medical evidence along with a waiver of RO review of that 
evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court's February 2009 memorandum decision states that the 
Board erred in not considering the applicability of staged 
ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), 
including ratings higher than the 50 percent rating assigned 
by the Board.

In this case the Veteran has not had a VA psychiatric 
examination since November 2007.  In March 2010 the Veteran 
submitted an undated but very recent psychiatric counseling 
note.  The note indicates the Veteran's age as his present 
age.  The note reports additional PTSD symptoms not shown on 
the November 2007 VA psychiatric examination report, 
including suicidal thoughts.  The Veteran is entitled to a 
new VA examination where there is evidence that the condition 
has worsened since the last examination.  Snuffer v. Gober, 
10 Vet. App. 400 (1997).  Accordingly, the Veteran must be 
provided a new VA examination to determine the current 
severity of his PTSD.

The record reveals that the Veteran receives VA outpatient 
treatment for his PTSD on a continuing basis.  The Veteran's 
most recent VA treatment records, dated from July 2007 to 
present, should be obtained and associated with the Veteran's 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of all of the Veteran's 
VA treatment records related to PTSD dated 
from July 2007 to present.

2.  When the above action has been 
accomplished, the Veteran should be 
afforded a VA psychiatric examination to 
determine the extent and severity of his 
service-connected PTSD.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The report of examination 
should contain a detailed account of all 
manifestations of PTSD found to be 
present.  The examiner should comment on 
the extent to which the Veteran's PTSD 
affects the Veteran's occupational and 
social functioning.  A multi-axial 
assessment should be conducted which 
includes a global assessment of 
functioning score (GAF score) and provide 
an explanation of the significance of the 
score assigned.    

3.  After the above actions have been 
accomplished readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
issue a supplemental statement of the case 
which considers all evidence received 
since the December 2004 statement of the 
case, and afford the Veteran and his 
representative the requisite opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


